Kassal, J.,
concurs in part and dissents in part in a memorandum as follows: While I agree with the majority that reversal is required insofar as the Family Court found that there was good cause for petitioner’s late filing without affording respondent a "good cause” hearing pursuant to Family Court Act § 355.3 (2), rather than dismissing the petition, I would reverse and remand the matter for such a hearing. Although the unsubstantiated, hearsay statements of DFY’s representative that respondent violated the terms of his re*193lease into the community after he was released in January 1993 were insufficient to establish good cause for petitioner’s late filing, a hearing should be held to determine whether respondent’s violations occurred within 60 days of the expiration of his one year placement, thereby establishing good cause for the late filing (see, Matter of Susan F., 59 AD2d 783, 784).